OPINION OP THE COURT BY
PREAR, J.
TMs is a motion made on belialf of the libellee, to place this canse on the calendar, to settle and allow a bill of exceptions filed in the cause in the Circuit Court, and to hear the cause on the bill of exceptions when settled and allowed. The motion is based on the record and an affidavit by defendant’s former counsel, C. W. Ashford. We find nothing material to the case in the affidavit. The record shows that libellant’s former counsel moved this court, on October 3, 1894, to place this bill of exceptions on the calendar; that the motion was opposed by libellee’s said former counsel; and that the court denied the motion. We do not see that the situation has changed materially since then, excepting that now a much longer time has •elapsed without any attempt having been made on the part of the libellee or her counsel to- take the necessary steps to have her bill of exceptions allowed and disposed of; and that, too, though this court held (ante, p. 117) as long ago' as August 15, 1895, that the death of the libellant did not prevent further *601action from being taken on the exceptions. It is true that the judge who originally tried the canse has since resigned from the bench, — though this does not appear from the record or affidavit. But he did not resign until over a year after the bill of exceptions was prepared, and no excuse has been shown for the failure to get the bill allowed by him or, if possible, by his successor, and no refusal to allow the bill has been shown so as to authorize this court to allow it as provided by Section 74, Ch. 51, Laws of 1892.
A. S. Humphreys, for the motion.

Kinney & Ballou, contra.

The motion is denied.